HANSBERGER GLOBAL INVESTORS, INC. AMENDED CODE OF ETHICS This Amended Code of Ethics (the “Code”) has been adopted by Hansberger Global Investors, Inc. (“HGII”). The Code is based on the principle that the officers, directors and employees of HGII owe a fiduciary duty to their advisory clients to conduct personal securities transactions in a manner that does not interfere with client transactions or otherwise take unfair advantage of their relationship with HGII and its clients. Persons covered by this Code must adhere to this general principle as well as comply with the Code’s specific provisions. Technical compliance with the Code’s procedures will not automatically insulate from scrutiny trades that show a pattern of abuse of the individual’s fiduciary duties to HGII’s advisory clients. The Code has been adopted pursuant to Rule 17j-1 under the 1940 Act and Section 204A of the Advisers Act, including 204A-1 thereof, and to comply with the recordkeeping requirements of Rule 204-2 under the Advisers Act. I. DEFINITIONS A. “1940 Act” means the U.S. Investment Company Act of 1940, as amended. B. “Access Person” means any director or officer of the Company. The term also means: (i) any of HGII’s Supervised Persons: (A) who has access to nonpublic information regarding any clients’ purchase or sale of securities, or nonpublic information regarding the portfolio holdings of any reportable fund, or (B) who is involved in making securities recommendations to clients, or who has access to such recommendations that are nonpublic. The term also includes any supervised person who has access to nonpublic information regarding the portfolio holdings of a Reportable Fund. C. “Advisers Act” means the U.S. Investment Advisers Act of 1940, as amended. D. “Automatic Investment Plan” means a program in which regular periodic purchases (or withdrawals) are made automatically in (or from) investment accounts in accordance with a predetermined schedule and allocation, including, but not limited to a dividend reinvestment plan. E.
